t c memo united_states tax_court william c and dorothy m smith petitioners v commissioner of internal revenue respondent docket no filed date john p konvalinka and richard g pearce jr for petitioners travis t vance iii and monica d armstrong for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure and penalties pursuant to sec_6662 of dollar_figure dollar_figure and dollar_figure for the years and respectively the issues presently before the court for decision are whether petitioner dorothy m smith’s direct marketing activities were conducted with an actual and honest intent to profit we hold that they were not whether petitioners are liable for penalties pursuant to sec_6662 and b we hold they are not findings_of_fact some of the facts have been stipulated and the stipulation of facts and the accompanying exhibits are incorporated by this reference dr william c smith and his wife dorothy m smith resided in rossville georgia at the time their joint petition was filed with this court dr smith is a medical doctor and was engaged in the practice of medicine during the years at issue mrs smith graduated from college with training as an accountant later mrs smith became a registered nurse and worked as a nurse from to during this period mrs smith also worked as an administrator with a home health agency at the end of this period mrs smith was earning approximately dollar_figure a year 1unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure during mrs smith began selling for direct marketing companies during and mrs smith was involved with selling spray vitamins on schedules c profit or loss from business of their joint federal_income_tax returns for and petitioners reported losses of dollar_figure and dollar_figure respectively related to mrs smith’s direct marketing activities during and mrs smith stopped selling spray vitamins and instead became involved in four other direct marketing companies espial u s a ltd espial renaissance the tax people inc renaissance cyberwize com cyberwize and internet marketing the products that mrs smith marketed from espial included energy supplements power-oxygenated water and skin-care products the products marketed for cyberwize included nutritional supplements and a travel product the products marketed for internet marketing included marketing materials to help recruit other individuals interested in direct marketing opportunities as well as candy and other food products the products mrs smith marketed for renaissance were part of what renaissance called its tax relief system customers could purchase the system which consisted of various written and audio materials designed to generate federal_income_tax deductions for dollar_figure mrs smith purchased what renaissance called the founders pack which included four tax relief systems that could then be resold among the benefits claimed in the tax relief system materials were a guaranteed minimum of dollar_figure in federal tax deductions that participation in the system was itself evidence of operating a business for profit and that opening a home-based business would allow taxpayers to enjoy double deductions by claiming both the standard_deduction as well as itemized_deductions claimed on schedule c in addition to the written materials customers could purchase renaissance’s monthly tax service with costs ranging from dollar_figure a month to the platinum service which mrs smith purchased for dollar_figure a month as a distributor in a direct marketing operation an individual commits to purchasing or selling a certain amount of the product each month the individual then earns commissions on the products he or she is able to sell the individual also enjoys a discount on products purchased for personal_use in addition to the commissions based on his or her sales a distributor can earn income by recruiting other individuals to sell the product the original distributor then becomes the upline distributor and the recruit the downline distributor the upline distributor then receives additional 2these operations are also sometimes referred to as multilevel marketing companies commissions based on the products that his or her downline distributors are able to sell if a downline distributor then recruits additional individuals to sell the original upline distributor receives commissions on sales by both downline distributors the additional commissions received by the upline distributor are not however determined by the profitability of the downline distributors only by their sales mrs smith was recruited in this fashion to become a downline distributor for susan walsh first for espial in and in subsequent years for renaissance and cyberwize the record does not reflect who introduced mrs smith to internet marketing ms walsh provided mrs smith with product training and sales organization training and advised her on how to teach and train other potential downline distributors with the exception of cyberwize mrs smith created nominal business plans for each of the companies for which she marketed these plans included vague goals about the number of customers mrs smith would attract and the sales that she would achieve for instance mrs smith’s espial business plan is an undated one-page document which states i will build a sales force and retail products to derive income that will exceed employment in the corporate arena and i will have become a highly visible sales organization known as a leader in sales sponsorship team support and residual income with respect to her market mrs smith’s plan states my target customer market includes those who would like to own their own home-based business the ideal customer is one who can benefit from the products or sic i am marketing mrs smith’s plans did not reflect any analysis of the market she sought to operate in any potential competitors her startup costs the time required to recoup those startup costs or the time and potential to achieve profitability with each of these plans it seems mrs smith altered existing materials provided by the companies mrs smith prepared no written business plan for cyberwize petitioners engaged their accountant cheryl clark to assist in the preparation of their income_tax returns ms clark is a certified_public_accountant c p a licensed in the state of georgia mrs smith provided ms clark with summaries of the expenses and income with respect to her direct marketing activities which ms clark then used to prepare petitioners’ income_tax returns including the losses reported on petitioners’ schedules c the information mrs smith provided was entirely in summary form and ms clark was not asked to and did not attempt to verify the amounts mrs smith provided her in addition to preparing petitioners’ returns ms clark provided mrs smith with tax_advice for her business ms clark advised mrs smith on how best to maintain the business records for her business when mrs smith was contemplating becoming a distributor for renaissance she engaged ms clark to review her renaissance business plan as well as other materials provided by renaissance this review was confined to the merits and legality of the tax strategies sold as part of the renaissance tax package after reviewing the documents mrs smith provided ms clark advised that the tax strategies promoted by the product were legal ms clark also purchased the tax relief system for herself and briefly became a distributor for renaissance ms clark testified that she ceased selling for renaissance because it was taking too much time and because renaissance was shut down by kansas state authorities ms clark did not provide any business advice to mrs smith apart from her tax_advice aside from the vague business plan provided to ms clark with respect to renaissance ms clark did not review any of mrs smith’s other business plans further ms clark did not prepare or review any financial statements or budgets with respect to any of mrs smith’s marketing activities as ms clark testified her advice was largely confined to tax_advice mrs smith also sought advice from her upline distributor ms walsh ms walsh’s counsel focused primarily on sales and product training ms walsh did not review any financial statements with mrs smith nor did she discuss how mrs smith might stem the losses she was experiencing or how long it might take to recoup the losses instead ms walsh testified that her advice focused on the future and was directed at how to sell the products and how to recruit others and teach them to sell the products ms walsh’s advice assumed that sales equal profits without any apparent consideration of the costs associated with realizing such sales mrs smith testified that she devoted to hours per week to her marketing activities we find mrs smith’s testimony unconvincing mrs smith testified that a typical day consisted of first of all i plan my day the night before and then i would get up review the plan and i would be -- actually go through review the plan the contacts that i needed to make what i need to do for that day and that usually began somewhere between seven and eight o’clock then i after reviewing what my plan was for the day i would then begin to make phone calls and confirm appointments and follow through with things that i had planned out the night before then once i made those phone calls i then would go travel to call on either customers or businesses in order to market the product or return calls to those who had responded to advertising that type thing then in the evenings a lot of times i would participate in conference calls regarding the business as well and then that evening of course i’d plan my work for the following day we do not believe that these activities amount to to hours per week of work time and there is little documentary_evidence such as logs and calendars to substantiate mrs smith’s testimony in this respect the time mrs smith did spend with these direct marketing activities was devoted primarily to recruiting additional downline distributors as opposed to selling the actual products themselves to recruit additional distributors mrs smith placed advertisements in the classified sections of local and regional newspapers about joining her marketing organization for instance one advertisement under the heading network marketers states the top trainer in the industry seek sec_5 key people in the nashville area dollar_figure mo free car mrs smith would then spend time responding to phone calls inquiring about these advertisements as well as traveling to and meeting with these potential downline distributors mrs smith would also prepare periodic goal sheets with stated numbers of the sales she hoped to make and review similar goal sheets prepared by her downline distributors finally mrs smith would meet with other distributors during conferences and seminars it is not clear how many downline distributors resulted from these recruitment efforts by mrs smith many of her downline distributors did however come from among mrs smith’s family and friends for instance one of the first members of mrs smith’s renaissance team was her husband dr smith another 3mrs smith offered no explanation of what benefit petitioners might have received from dr smith’s purchasing the tax relief system when mrs smith had already purchased the system and the platinum level of service member of mrs smith’s renaissance team was her friend walt holcomb mrs smith lent mr holcomb dollar_figure in the same year that he purchased the tax relief system overall mrs smith’s direct marketing activities have proved unsuccessful on the schedules c of their joint federal_income_tax returns for and petitioners reported gross_receipts of dollar_figure dollar_figure and dollar_figure respectively related to mrs smith’s direct marketing activities for the same years petitioners reported total losses of dollar_figure dollar_figure and dollar_figure respectively these losses included the reported use of dollar_figure percent of their residence for regular and exclusive business activity the loss included wages totaling dollar_figure paid to petitioners’ two sons in subsequent years petitioners’ gross_receipts from the activities rose to dollar_figure in before falling to dollar_figure in and dollar_figure in in petitioners reported that mrs smith’s activities broke even in petitioners discontinued claiming deductions for the business use of their residence car and truck expenses and supplies and reported a profit of dollar_figure in petitioners also stopped claiming a deduction for wages paid to their sons and reported a profit of dollar_figure mrs smith testified that these expenses could no longer be justified as deductions because the nature of mrs smith’s activities had changed such that she was now primarily using the internet to conduct her activities a sec_183 generally opinion sec_183 restricts taxpayers from deducting losses from an activity that is not engaged in for profit sec_183 an activity is engaged in for profit if the taxpayer entertained an actual and honest profit objective in engaging in the activity 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer’s expectation of profit must be in good_faith 72_tc_28 citing sec_1_183-2 income_tax regs in deciding whether mrs smith operated her direct marketing activities for profit we consider the following nine factors the manner in which she carried on the activity her expertise or that of her advisers the time and effort she expended in carrying on the activity the expectation that the assets she used in the activity may appreciate in value her success in carrying on other similar or dissimilar activities her history of income or loss with respect to the activity the amount of occasional profits if any which she earned her financial status and whether elements of personal pleasure or recreation are involved see sec_1_183-2 through income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs rather the relevant facts and circumstances of the case are determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir on the basis of the facts and circumstances we hold that mrs smith was not engaged in her direct marketing activities for profit within the meaning of sec_183 manner in which the taxpayer carried on the activity maintaining complete and accurate books_and_records conducting an activity in a manner substantially_similar to that of comparable businesses which are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods suggest that a taxpayer conducted an activity for profit 72_tc_659 sec_1 b income_tax regs 4we note that petitioners did not argue to shift the burden_of_proof under sec_7491 regardless the outcome of this case is determined on the preponderance_of_the_evidence after trial and is unaffected by sec_7491 see 124_tc_95 mrs smith argues that she maintained records consistent with a business operated for profit including business plans commission reports from the companies whose products she sold and 30-day and 90-day sales goal reports as well as detailed records of her expenses further mrs smith maintains that when the products from one company proved unprofitable she switched her distribution efforts to other companies which were more profitable respondent on the other hand maintains that mrs smith did not operate in a businesslike manner because the records lack any indicia of analysis of the market the potential for profit or how to alter the business to make it successful respondent argues that the records petitioners did maintain were consistent with someone seeking to substantiate their expenses for tax purposes and not with the goal of making a profit mrs smith cites dworshak v commissioner tcmemo_2004_ in support of her contention that she was operating her business for profit the taxpayer in dworshak like mrs smith was a distributor for a direct marketing company and maintained records of his activities mrs smith argues that the records she maintained were even more detailed than those of the taxpayer in dworshak while mrs smith may be correct that she maintained more records than the taxpayer in dworshak ultimately she misses the point as we have stated previously the keeping of books_and_records may represent nothing more than a conscious attention to detail in this case there has been no showing that books_and_records were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation golanty v commissioner supra pincite thus we found significant in dworshak not simply that the taxpayer maintained records but that the taxpayer used those records as a tool to analyze how to make his direct marketing business profitable for example the taxpayer in dworshak devised a system to keep track of the success rates of his solicitation activities as a result during the first year and a half of his operation the taxpayer knew that about percent of people to whom he mailed solicitation materials purchased products from him when those statistics demonstrated that the success rate for his direct mail solicitations dropped below percent the taxpayer concluded that it would be more effective to use telephone and in-person solicitations there is nothing in the record before us that suggests any similar use or analysis of the records mrs smith maintained mrs smith’s testimony that she switched companies for which she distributed when she concluded that other companies would be more profitable is unconvincing and not supported by the record there is nothing to suggest any analysis by mrs smith of why she thought espial and renaissance were not profitable and why switching to cyberwize and internet marketing would prove more profitable indeed the record presented at trial suggests at least with respect to renaissance that mrs smith ceased selling for the company because it was shut down by the kansas state authorities the business plans and goal sheets that mrs smith prepared do not support a conclusion that she was operating her direct marketing activities with the actual and honest goal of making a profit these business plans were largely prepackaged by the company for which she was selling and were full of vague and unsupported puffery concerning the amount of sales she hoped to make these purported business plans and goal sheets lacked any analysis of how these vague goals might be achieved what startup costs were involved how long it would take to recoup those startup costs what type of market there was for the products she was selling or other types of analysis one might expect to find in a genuine business plan while mrs smith testified that she did these types of analysis there is nothing to substantiate her self-serving testimony see 87_tc_74 noting the court is not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence in short we find that the manner in which mrs smith conducted her direct marketing activities including the maintenance of records without any underlying analysis of how to make the activities profitable more indicative of someone preparing for irs examination than someone with the actual and honest objective of making a profit accordingly we find this factor to favor respondent the expertise of the taxpayer or the taxpayer’s advisers efforts to gain experience a willingness to follow expert advice and preparation for an activity by extensive study of its practices may indicate that a taxpayer has a profit objective sec_1_183-2 income_tax regs a taxpayer’s failure to obtain expertise in the economics of an activity indicates that he or she lacks a profit objective 809_f2d_355 7th cir affg tcmemo_1985_523 golanty v commissioner t c pincite mrs smith maintains that before deciding to sell for a company she would meet with representatives of the company sample its products and tour its facilities mrs smith also maintains that she contacted the better business bureau and the direct selling association and that as a result of this preparation she decided not to sell for certain companies mrs smith further argues that she sought and followed business advice from her upline distributor ms walsh as well as her accountant ms clark we find that mrs smith’s preparation for her direct marketing activities is not suggestive of someone trying to make a profit mrs smith had no experience operating a direct marketing business at the time she was recruited by her upline distributor ms walsh despite this lack of experience mrs smith has principally relied only on advice she has received from ms walsh and other insiders while ms walsh had experience as a distributor for direct marketing companies as mrs smith’s upline distributor ms walsh did not need to concern herself with mrs smith’s profitability so long as mrs smith was able to sell products or recruit others to sell products see eg poast v commissioner tcmemo_1994_399 for the most part petitioners’ advisers were not experts as much as they were upliners with a financial stake in petitioners’ retail and downline sales ms walsh did not review any financial statements or budgets with mrs smith thus we took ms walsh at her word when she testified that she was not so much concerned about the past--or mrs smith’s previous losses--as she was mrs smith’s ability to sell and recruit others mrs smith testified that she also sought business advice from her accountant however mrs smith was contradicted by ms clark herself who testified that her advice to mrs smith was largely confined to matters related to the preparation of mrs smith’s tax returns ms clark did not review any financial statements or budgets for mrs smith and there is nothing in the record to suggest that ms clark had any experience or expertise with running a profitable direct marketing business that might assist mrs smith in the operation of her activities in sum we are not convinced that mrs smith sought any counsel from disinterested third parties on how she might make her direct marketing activities profitable nor are we convinced that mrs smith tried to educate herself in any meaningful way on the economics of operating a direct marketing business or to overcome her lack of experience and expertise this factor favors respondent the time and effort expended by the taxpayer the fact that a taxpayer devotes much of her personal time and effort to carrying on an activity may indicate an objective to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1 b income_tax regs mrs smith testified that she spent between and hours each week working on her direct marketing activities respondent on the other hand argues that the time mrs smith devoted to her marketing activities should be discounted because much of the time was pleasurable included socializing with friends and had the added benefit of allowing petitioners to claim business_expense deductions for many of their personal expenses there is evidence that mrs smith devoted a fair amount of personal time to these activities for instance mrs smith introduced the message logs of phone calls she received in response to advertisements she placed in various newspapers mrs smith spent time responding to these telephone inquiries including identifying leads that seemed promising and scheduling meetings with these leads we do not believe that mrs smith found considerable pleasure in responding to these telephone inquiries the problem is that while mrs smith spent a fair amount of time working on her direct marketing activities we find her testimony that she devoted to hours per week to these activities lacking in credibility when asked at trial to describe a typical day she testified in vague terms about planning making phone calls and traveling to meet customers we are unconvinced that these activities amount to to hours of work a week thus while we find that mrs smith devoted significant time to her direct marketing activities any positive inference to be drawn from this factor is tempered by mrs smith’s lack of credibility with respect to the number of hours she devoted nevertheless we find this factor to favor petitioners the expectation that assets would appreciate in value the expectation that assets used in the activity will eventually appreciate over time may indicate a profit_motive sec_1_183-2 income_tax regs no appreciating assets were devoted to mrs smith’s activities this factor is neutral the taxpayer’s success in carrying on other activities the fact that a taxpayer previously operated similar activities profitably may show that the taxpayer has a profit objective sec_1_183-2 income_tax regs far from success in the years preceding the years at issue mrs smith’s direct marketing activities resulted in losses of dollar_figure for and dollar_figure for this factor favors respondent the taxpayer’s history of income and loss a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit golanty v commissioner t c pincite sec_1_183-2 income_tax regs losses sustained in the initial stage of an activity however do not necessarily indicate that an activity was not conducted for profit engdahl v commissioner t c pincite of course a series of years where net_income is realized would be strong evidence that an activity is engaged in for profit sec_1_183-2 income_tax regs in the years at issue and mrs smith recorded losses of dollar_figure dollar_figure and dollar_figure respectively these losses are on top of the losses of dollar_figure and dollar_figure for and in total from to mrs smith reported losses from her direct marketing activities of dollar_figure mrs smith maintains that while she sustained losses during the years at issue these losses should be considered startup losses because of the unforeseen circumstances that necessitated finding new companies to sell for mrs smith further asserts that her business broke even in and returned profits in both and we are not persuaded that mrs smith’s history of losses should be discounted as startup losses because she had to switch companies for which she sold because of unforeseen circumstances first the unforeseen circumstance with respect to mrs smith’s ceasing to sell for renaissance was renaissance’s having been shut down by the kansas state authorities further we find that characterizing these losses as being startup in nature is not supported by the record mrs smith moved from company to company without any apparent analysis of the costs associated with selling for a new company or how long it might take to recoup those costs in short we find these losses were operating losses nor are we persuaded by mrs smith’s assertion that her business is now profitable while mrs smith reported on her schedules c that she broke even in and had small profits for both and these numbers are misleading beginning in mrs smith stopped claiming deductions for car and truck expenses office expenses and the business use of petitioners’ home in mrs smith stopped claiming a deduction for wages paid to petitioners’ sons had mrs smith included these expenses as she had in the years at issue her direct marketing activities would have reported a loss mrs smith explained that these expenses could no longer be claimed on her return because the nature of her business had changed in that she had become more focused on using the internet to carry on her business if anything however the fact that mrs smith’s activities were focused on using the internet suggests that she was using her home to conduct her business more than ever this factor favors respondent the amount of occasional profits if any the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit objective sec_1_183-2 income_tax regs mrs smith did not earn a profit in any of the years at issue or in prior years in which she was engaged in her direct marketing activities while she maintains that they are now profitable as discussed above we find her characterization of profits to be unpersuasive this factor favors respondent the financial status of the taxpayer the receipt of a substantial amount of income from sources other than the activity at issue especially if the losses from the activity generate large tax benefits may indicate that the taxpayer does not intend to conduct the activity for profit sec_1_183-2 income_tax regs petitioners reported adjusted_gross_income of dollar_figure dollar_figure and dollar_figure in tax years and respectively petitioners offset the losses of dollar_figure dollar_figure and dollar_figure for tax years and respectively resulting from mrs smith’s direct marketing activities against petitioners’ income to create substantial tax savings this factor favors respondent whether elements of personal recreation are involved the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational elements involved sec_1_183-2 income_tax regs respondent argues that because mrs smith focused her activities on developing a downline distributor network as opposed to trying to sell products herself the activities involved primarily personal and recreational elements such as dining out meeting friends and socializing respondent further argues that mrs smith enjoyed personal benefits of being able to purchase products at a discount as well as claiming business_expense deductions for personal expenses we find this factor to be neutral in part mrs smith enjoyed personal or recreational benefits by engaging in this activity the record suggests that some of her downline distributors were her friends long before their business involvement with mrs smith in one case mrs smith even lent dollar_figure to a friend in the same year he became a downline distributor for renaissance further many of mrs smith’s activities included elements of personal recreation including traveling to different cities and enjoying meals with friends finally mrs smith enjoyed the benefit of being able to claim business_expense deductions for personal expenses such as her car and home there were however elements of these marketing activities which seem to lack any indication of personal recreation including placing advertisements in newspapers to recruit downline distributors and responding to the resulting phone calls inquiring about these opportunities thus we find this factor to be neutral conclusion on balance we find that mrs smith was not engaged in her direct marketing activities with an actual and honest objective of making a profit we do not lose sight of the fact that one of the four companies that mrs smith distributed for during the years at issue sold a purported product that was nothing more than a tax strategy to convert personal expenses into business_expense deductions with a home-based business we are convinced that this is precisely what mrs smith was trying to do with her direct marketing activities in conducting these activities mrs smith failed to employ elementary business practices that one would expect of individuals pursuing an activity with a profit objective she bounced from company to company without any apparent thought or analysis of why the new company might help her stop losing money she spent freely without any evident plan on how she would recoup those expenses and while diligent in maintaining records in the face of these year-after-year losses there is no evidence that mrs smith used those records to analyze the merits of her business how she might stem her losses what selling techniques were most successful at achieving sales and at what cost and how and when she would break even she did none of the analysis that one would expect someone operating a business for profit to have undertaken finally the record reflects that mrs smith had been involved in direct marketing activities for years by the end of the years at issue and had not yet made a profit in any of those years let alone begun to recoup the losses that she had sustained see 45_tc_261 the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years affd 379_f2d_252 2d cir while mrs smith asserts that her business is now profitable she no longer chooses to include the expenses that she once considered a part of her business in the light of the foregoing we hold that mrs smith did not have the requisite objective of making a profit with her direct marketing activities thus petitioners are not entitled to deduct their losses from mrs smith’s activities for the years in issue however pursuant to the provisions of sec_183 petitioners are entitled to deduct expenses to the extent of gross_income from the activities b accuracy-related_penalty under sec_6662 respondent also seeks to impose an accuracy-related_penalty under sec_6662 and b against petitioners because they failed to exercise due care and disregarded the internal_revenue_code when they claimed personal expenses as business_expense deductions through a home-based business sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment attributable to inter alia negligence or disregard of rules or regulations sec_6662 the accuracy-related_penalty will not be applied to any portion of an underpayment with respect to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 a good-faith reasonable reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement 469_us_241 sec_1_6664-4 income_tax regs whether a taxpayer relies on professional advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances sec_1_6664-4 income_tax regs the record persuades us that petitioners relied in good_faith upon the tax_advice given by ms clark petitioners’ accountant when she prepared petitioners’ tax returns ms clark is a c p a licensed in the state of georgia ms clark was aware of mrs smith’s history of losses further while after careful consideration we conclude that mrs smith was not engaged in her direct marketing activities for profit we do recognize that there are indicia of someone operating a business for profit including the time spent on the activities and mrs smith’s out-of-pocket expenses for advertising finally when mrs smith sought advice on the strategies promoted by renaissance and implemented them in her business ms clark advised mrs smith that they were legal while we find this advice was in error we note that ms clark had no prior relationship with renaissance on the facts of this case we find mrs smith’s reliance on ms clark was reasonable accordingly we decline to sustain respondent’s determination as to the accuracy-related_penalties to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties
